Order entered February 5, 2020




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00597-CR

                           CHARLES WAYNE BROWN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-83909-2017

                                           ORDER
         The Court GRANTS the State’s February 3, 2020 second motion to extend time to file its

brief. We ORDER the State’s brief received on February 3, 2020 filed as of the date of this

order.




                                                      /s/   LANA MYERS
                                                            JUSTICE